     Case 17-12183         Doc 155      Filed 01/15/19 Entered 01/15/19 08:32:35                  Desc   Page
                                                     1 of 1




      Dated: January 15, 2019
      The following is SO ORDERED:


                                                             ________________________________________
                                                                           Jimmy L. Croom
                                                                UNITED STATES BANKRUPTCY JUDGE


      ____________________________________________________________



                        UNITED STATES BANKRUPTCY COURT
                             Western District of Tennessee
In re:                                                                          Case No.: 17−12183
Giles Nathan Replogle
Betty Carroll Replogle
Debtor(s)
                                                                                Chapter No.: 11




                                          ORDER CLOSING CASE

   It appearing to the Court that this case was heretofore dismissed and should now be closed; now therefore,

the Bankruptcy Court Clerk is authorized to administratively close this case.

                                                                                                         poco014.jsp
